Exhibit 10.28 Amended and Restated Change of Control and Involuntary Termination Protection Policy Participation Agreement This Amended and Restated Participation Agreement (this “Agreement”) is made and entered into as of November 21, 2016 by and between Anthony Noto on the one hand, and Twitter, Inc. (the “Company”) on the other.This Agreement shall amend and supersede that certain Change of Control Severance Policy Participation Agreement (and the Policy governing that agreement) by and between Mr. Noto and the Company, dated June 30, 2014. RECITALS The Company adopted a Change of Control and Involuntary Termination Protection Policy (the “Policy”) to assure that the Company will have the continued dedication and objectivity of the participants in the Policy. The Company has designated you as eligible for protection under the Policy and this Agreement, subject to your qualifying as an Eligible Employee. Unless otherwise defined herein, the terms defined in the Policy, which is hereby incorporated by reference, shall have the same defined meanings in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties hereto agree as follows: COC Qualified Termination.
